UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number0-13721 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1524393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 221 East Hickory Street Mankato, Minnesota56002-3248 (Address of principal executive offices and zip code) (800) 326-5789 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ The total number of shares of the Registrant’s common stock outstanding as of April 27, 2012: 13,479,677. TABLE OF CONTENTS PART I Financial Information Item 1. Financial Statements 3 Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2012 and 2011 3 Consolidated Statement of Comprehensive Income (unaudited) for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Balance Sheets (unaudited) as of March 31, 2012 and December 31, 2011 5 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2012 and 2011 6 Condensed Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibit Listing 30 Signatures 31 Exhibits 32 2 Part IFinancial Information Item 1.Financial Statements HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31 (Dollars in thousands, except share and per share amounts) Operating revenue: Equipment $ $ Services Total operating revenue Costs and expenses: Cost of sales, excluding depreciation and amortization Cost of services, excluding depreciation and amortization Selling, general and administrative expenses Depreciation Amortization of intangibles 88 Total costs and expenses Operating income Other income and expense: Interest and other income 20 10 Interest expense ) ) Total other (expense) ) ) Income before income taxes Income tax provision Net income $ $ Basic earnings per share $ $ Weighted average common shares outstanding Diluted earnings per share $ $ Weighted average common and equivalent shares outstanding Dividends per share $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents HICKORY TECH CORPORATION STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31 (Dollars in thousands) Net Income $ $ Other comprehensive income: Interest rate swaps: Changes in designated interest rate swaps ) Income tax (expense) benefit 19 ) Unrealized holding gains (loss) on interest rate swaps ) Post-retirement benefit plan: Amounts included in net periodic benefit cost: Net actuarial loss Prior service credit ) ) Transition asset 15 15 Income tax expense ) ) Change in post-retirement benefit plan 79 65 Other comprehensive income 51 Comprehensive Income $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents HICKORY TECH CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands except share and per share amounts) March 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $169 and $436 Inventories Income taxes receivable - Deferred income taxes, net Prepaid expenses Other Total current assets Investments Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Other assets: Goodwill Intangible assets, net Deferred costs and other Total other assets Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Extended term payable Accrued income taxes - Deferred revenue Accrued expenses and other Current maturities of long-term obligations Total current liabilities Long-term liabilities: Debt obligations, net of current maturities Accrued income taxes Deferred revenue Financial derivative instruments Accrued employee benefits and deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par value, $.10 stated value Shares authorized: 100,000,000 Shares issued and outstanding: 13,488,490 in 2012 and 13,396,176 in 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 Table of Contents HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31 (Dollars in thousands) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accrued patronage refunds ) ) Stock based compensation Other Changes in operating assets and liabilities, net of effect from acquired net assets Receivables Prepaid expenses ) ) Inventories Accounts payable and accrued expenses ) ) Deferred revenue, billings and deposits ) Income taxes Other Net cash provided by operating activities INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Broadband stimulus grant received - Acquisition of IdeaOne Telecom ) - Proceeds from sale of assets - 69 Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Borrowings on extended term payable arrangement Payments on extended term payable arrangement ) ) Borrowings on credit facility Payments on credit facility and capital lease obligations ) ) Proceeds from issuance of common stock 86 66 Change in cash overdraft - ) Dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period 73 Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Net cash paid (received) for income taxes $
